DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on January 27, 2021 has been entered and made of record. Claim 16 has been amended. Claims 16 and 17 are currently pending in the application. 

 Response to Arguments
Applicant’s submitted Amendments to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed October 27, 2020. 
Applicant’s arguments see pages 6 and 7 with respect to the rejection of Claims 16 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by URBAN, Fabrice (WO 2017/137311 Al) have been fully considered and are not persuasive. Examiner’s response to the presented arguments follows below:
Applicant argues on page 6 that “Applicant respectfully submits that Urban fails to teach, disclose, or suggest all features recited by amended independent claim 16” and references a section of Urban on page 7 that states “The chroma sub-unit 4 is further split into 4 other sub-units 41 -44 and the independantChromaTuFlag=0 is signaled for said sub-unit 4. Finally, the sub- units 41 -44 are not further split and the independantChromaTuFlag= 1 is signaled for said chroma sub-unit 41 (No independantChromaTuFlag transmitted for sub-units 2-4). See page 10, line 30 to page 11, line 8 of Urban”. However, Examiner respectfully disagrees that Urban fails to teach, disclose or recursively split until the sizes of the leaves of said chroma coding-tree CHROQ reach said maximum size MS. Therefore, as long as the sized is not met, the CU will continue to further split. Accordingly, Urban discloses the limitation as claimed.
Applicant further argues on page 7 that “Therefore, "independantChromaTuFlag" of Urban is identical with the information data INFO. Therefore, Urban fails to teach, disclose, or suggest” the amended limitation “as recited by amended independent claim 16”. For clarity, the Examiner notes that while “information data INFO” and “IndependentChromaTuFlag” may refer to the split flag associated with the limitations, the “parameter” the flag is referencing is either the chroma coding-tree CHROQ and the luma coding-tree LUMAQ. The flag signals whether to split or not split (Page 9 lines 1-3, the information data INFO is a flag (i.e. split flag) equal to a first value when the chroma coding-tree CHROQ (i.e. parameter) and the luma coding-tree LUMAQ (i.e. parameter) are identical and to a second value otherwise). Therefore, Urban discloses the limitation as claimed.
Accordingly, the rejection is maintained. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by URBAN, Fabrice (WO 2017/137311 Al) referred to as URBAN hereinafter.
Regarding Claim 16, URBAN discloses an image decoding apparatus (Page 12, lines 20-22, the apparatus which are compatible with the present principles are implemented using either pure hardware, for example using dedicated hardware such ASIC or FPGA or VLSI) that executes process of an image split into coding tree units (CTUs) that are rectangular for processing, the image decoding apparatus (Page 1 lines 2-4, Method and device for encoding/decoding an image unit comprising image data represented by a luminance channel and at least one chrominance channel) comprising: 
a first decoding circuit (Page 7, line 27, each block represents a circuit element) configured to decode a parameter (Fig. 3, chroma coding-tree CHROQ and the luma coding-tree LUMAQ) indicating whether to use a single coding tree using one coding tree or a separate coding tree using two or more coding trees in the CTU (Page 9, Lines 10-13, When IndependentChromaTuFlag=0, the luma and chroma coding trees are identical (bottom part in Fig. 
in a case that separate coding tree is used in the CTU (Page 9, Lines 19-20, when said chroma and luma coding-trees are determined as being not identical), 
a reducing circuit (Page 7, line 27, each block represents a circuit element) configured to reduce a target size and recursively performs block splitting by using the separate coding tree (Page. 9, Lines 20-24, if the size of at least one leaf L of said chroma coding-tree CHROQ is larger than a maximum size MS (for example MS equals to the size of the image unit to be encoded), then said at least one leaf L is recursively split (i.e. reducing) until the sizes (i.e. Recursively performing) of the leaves of said chroma coding-tree CHROQ reach said maximum size MS (i.e. target size)) if a slice type is an intra slice (Fig. 4, IntraSplitFlag), a value of the parameter indicates to use the separate coding tree (Page 9, Lines 10-13, When IndependantChromaTuFlag=0 or 1), and the target size is greater than a prescribed maximum size Page. 9, Lines 20-24, if the size of at least one leaf L of said chroma coding-tree CHROQ is larger than a maximum size); 
a second decoding circuit (Page 7, line 27, each block represents a circuit element) configured to decode a split flag (IndependantChromaTUFlag syntax element), from a coding data, indicating whether or not to further split a coding unit (CU) having the target size if the target size is less than or equal to the prescribed maximum size, and greater than a prescribed minimum size (Page 12, Lines 4-11, the decoding method comprises obtaining, from a signal or a memory, an information data INFO indicating whether a chroma coding tree CHROQ and a luma coding-tree LUMQ are identical. Said information data INFO may be a flag equals to a first value when the chroma coding-tree and 
a third decoding circuit  (Page 7, line 27, each block represents a circuit element) configured to decode the CU split by using the separate coding tree if a value of the split flag indicates to further split the CU ((Page 9, lines 20-24, if the size of at least one leaf L of said chroma coding-tree CHROQ is larger than a maximum size MS (for example MS equals to the size of the image unit to be encoded), then said at least one leaf L is recursively split (i.e. continue to split if flag indicates) until the sizes of the leaves of said chroma coding-tree CHROQ reach said maximum size MS).

Regarding Claim 17, URBAN discloses Claim 16. URBAN further discloses wherein the parameter is decoded when the image has two or more color components (Page 2, Line 3-5, an image unit comprises image data that are represented by a luminance channel and at least one chrominance channel. Image data may be represented in the well-known YCbCr, YUV, RGB color spaces (i.e. two or more color components), Page 11, lines 13-16, each of the embodiments and variants can be performed on a per-chroma-channel basis. i.e. a chroma coding-tree is computed for each chrominance channel. The information data INFO is then signaled for each chrominance channel (i.e. two or more color components)).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Susan E. Hodges/Primary Examiner, Art Unit 2425